Citation Nr: 1549669	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  09-34 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for service-connected calcaneal bursitis of the right heel with calcaneal spur.

2.  Entitlement to service connection for a left heel disability.

3.  Entitlement to service connection for sleep disturbance, to include sleep apnea.

4.  Entitlement to service connection for right inguinal hernia.

5.  Entitlement to service connection for a left hip disability.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977, November 1990 to May 1991, March 1992 to July 1992, and August 1992 to August 1993, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated January 2008, August 2008, and January 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran was scheduled to appear at the New Orleans RO for a hearing before a Veterans Law Judge.  In March 2015, he withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for left heel disability, sleep disturbance, inguinal hernia, left hip disability, and psychiatric disorder to include PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.

FINDING OF FACT

The calcaneal bursitis the right heel with calcaneal spur is manifested by moderately severe impairment.


CONCLUSION OF LAW

The criteria for an increased disability rating of 20 percent, but no higher, for calcaneal bursitis of the right heel with calcaneal spur have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code (DC) 5299-5284 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

With respect to the increased rating claim, a pre-decisional notice letter dated in September 2009 complied with VA's duty to notify the Veteran.  In particular, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Accordingly, the duty to notify is satisfied.

The Board also finds that the duty to assist has been met.  The agency of original jurisdiction (AOJ) obtained the Veteran's available service treatment records (STRs), service personnel records, Social Security Administration (SSA) records, VA and private treatment records, and secured examinations in furtherance of his claim.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims file.  38 C.F.R. §3.159(c)(1)-(3). 

VA examinations were obtained in October 2009 and October 2014 with respect to the pending increased rating claim.  See 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claim has been met.  38 C.F.R. § 3.159(c)(4).
II.  Increased rating claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also for consideration in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran was assigned a 10 percent evaluation for his calcaneal bursitis of the right heel throughout the appeal period.  The analysis in this decision has been undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the instant case, the Veteran's service-connected calcaneal bursitis of the right heel with calcaneal spur, which is not a disability specifically listed under VA's rating schedule, has been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5284.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional diagnostic code is shown after the hyphen); see also (unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99").  The Board notes that when the particular service-connected disability is not listed in the rating schedule, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical location and symptomatology, are closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2015).  Here, the RO has determined that the Veteran's calcaneal bursitis of the right heel is most appropriately rated under DC 5284, pertaining to "[f]oot injuries, other."  See VAOPGCPREC 9-98 (August 14, 1998) (noting that DC 5284 is, in essence, a "catch-all" provision intended to cover a variety of foot disabilities).

Under DC 5284, a 10 percent evaluation is assigned for foot injuries resulting in a moderate disability; a 20 percent evaluation is assigned for foot injuries resulting in a moderately severe disability; and a 30 percent evaluation is assigned for foot injuries resulting in a severe disability.  38 C.F.R. § 4.71a, DC 5284 (2015).  The Note following these criteria indicates that disability with actual loss of use of the foot should be rated 40 percent disabling.  Id.

The terms "moderate" and "severe" are not defined by regulation; however, the overall regulatory scheme contemplates a 10 percent rating in cases such as ankylosis in good weight bearing position, or problems so disabling that there is atrophy, disturbed circulation and weakness (10 percent being a minimum rating), or where there is inward bowing of the tendo achillis with pain on manipulation and use, or definite tenderness with dorsiflexion of the great toe and limitation of dorsiflexion of the ankle; a 30 percent rating is contemplated in cases of marked deformity.  See 38 C.F.R. § 4.71a, DCs 5276, 5277, 5278.

By a January 2008 rating decision, the RO granted service connection for calcaneal bursitis of the right heel and assigned a 10 percent evaluation, effective March 27, 2007.

In August 2009, the Veteran filed a claim for increase.  VA treatment records, submitted with the increased rating claim, documented the Veteran's continuing complaints of foot pain for which he was treated with Naproxen and Tramadol.  See the VA treatment records dated August 2009 and October 2009.  The Veteran also reported occasional numbness in his feet.  His pedal pulses were 2/4.  The skin color of his right foot was pink, with no open lesions or signs of infection.  Upon physical examination, the foot was painful to palpation.  Id.

The Veteran was afforded a VA examination in October 2009, at which time he reported constant pain in his feet.  He also described swelling, heat, redness, stiffness, fatigability, weakness, and lack of endurance in his right heel.  He reported experiencing flare-ups of right foot pain one to three times per month, lasting one to two days at a time.  Flare-ups were precipitated by excess walking and relieved by corticosteroid injections and medication.  The Veteran reported that the functional impact of the flare-ups is that he is made to feel "off-balance and walks on ball of foot to keep pressure off heel."  He reported that he is able to stand for up to one hour, but is only able to walk a quarter of a mile.  He requires corrective shoes for heel pain.  Upon physical examination, the examiner noted that the Veteran's posture and gait were within normal limits.  Examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  The examiner noted that there was objective evidence of painful motion, and that the lateral and pedal heel and adjacent arch were tender to palpation.  There was no evidence of muscle atrophy.  The examiner reported that x-rays showed degenerative joint disease (DJD) and calcaneal spurring in the right foot, as well as plantar fasciitis.  He noted that the Veteran's right heel disability caused significant occupational effects; specifically, decreased mobility, problems with lifting and carrying, weakness or fatigue, decreased strength in the lower extremity, and pain.  The examiner noted that the Veteran had been assigned different duties at work as a result of his disability.

The Veteran was afforded another VA examination in October 2014 at which time the examiner noted that the Veteran had calcaneal bursitis of the right heel with a calcaneal spur.  The examiner documented the Veteran's report of pain with walking.  The Veteran is able to stand for over an hour, and walk no more than a quarter of a mile.  The Veteran's right heel disability has been treated with mentholated ointment, medication, corticosteroid injections, and corrective shoes with heel pads.  The Veteran reported flare-ups of right heel symptomatology, which cause him to feel unbalanced and also caused foot throbbing with walking.  The Veteran reported that he loses balance after sitting and has difficulty going up stairs.  The examiner stated that the Veteran's right heel symptoms are moderate.  The examiner noted that the Veteran's right heel pain "chronically compromises weight-bearing" and requires arch supports, shoe inserts, or shoe modifications.  Upon physical examination, the Veteran exhibited pain of the right heel, as well as less movement than normal.  The examiner explained that the Veteran "has difficulty with weight bearing activities during flare-ups due to pain related to his service-connected condition."  The Veteran exhibited a "slightly shuffling and pronated gait, mild antalgia favoring his right;" and he relied upon a single-pointed cane for ambulation.  There was no erythema, calor, or swelling over the right heel or hindfoot.  The Veteran's right heel was tender to palpation over the plantar aspect of the right heel.  The examiner stated that there was decreased range of motion in the foot related to the service-connected disability.  Regarding functional impact, the examiner stated that the Veteran's "foot condition interferes with extended weight bearing activities such as walking over 0.25 miles, stairs, or standing over an hour."

As noted above, the Veteran's calcaneal bursitis of the right heel with calcaneal spur has been rated under DC 5284, which provides for ratings based on the overall severity of the disability.  In this regard, the Board notes that words such as "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  Overall, the Board finds that the Veteran's right heel symptomatology more nearly approximates that of moderately severe disability.  In coming to this conclusion, the Board finds extremely probative the fact that the Veteran experiences constant foot pain, which is not alleviated upon sitting, as well as regular flare-ups of pain that result in chronically abnormal weight-bearing.  Further, the evidence demonstrates that the Veteran's calcaneal bursitis of the right heel resulted in decreased functional abilities, such as the ability to stand and/or walk for prolonged periods, and necessitated reliance on a cane for ambulation.  Given this evidence and in consideration of the fact that the DC used to rate the Veteran's disability fails to set forth any specific rating criteria, the Board finds that the Veteran's disability picture is best characterized as 'moderately severe' thus warranting a 20 percent disability rating, but no higher, for the entire appeal period.  See 38 C.F.R. § 4.7.

The Board finds that a rating greater than 20 percent is not warranted because the Veteran's calcaneal bursitis of the right heel has not required medical intervention aside from shoe modifications and corticosteroid injections, and has not been found to result in severe functional impairment by the either of the VA examiners.  Moreover, the evidence fails to suggest that the Veteran's disability is analogous to actual loss of use of the foot, as it is clear that the Veteran's right foot is functional.  See 38 C.F.R. § 4.71a, DC 5284, Note.

The Board has also considered other potentially relevant diagnostic codes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board has also considered whether an increased evaluation would be in order under other relevant diagnostic codes, such as that governing flatfoot, weak foot, metatarsalgia (Morton's disease), unilateral hallux rigidus, hallux valgus, hammertoe, and malunion or nonunion of the tarsal or metatarsal bones.  However, the Board finds that the criteria for separate or higher ratings for the service-connected calcaneal bursitis of the right heel have not been met.  See 38 C.F.R. § 4.71a, DCs 5276, 5277, 5279, 5280, 5281, 5282, and 5283.  In this regard, the evidence of record simply does not show the Veteran to have such problems.  Indeed, none of the VA examinations of record showed any evidence of flat foot, weak foot, metatarsalgia, hallux valgus, unilateral hallux rigidus, or hammertoe.  Additionally, malunion or nonunion of the tarsal and metatarsal bones was not demonstrated in any of the x-rays of record.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, increased evaluation for the Veteran's service-connected calcaneal bursitis of the right heel with calcaneal spur is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are consistent with the 20 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's right foot is contemplated in his current disability evaluation under DC 5284.  The Veteran's complaints do not, when viewed in conjunction with the other evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant a higher evaluation.  In fact, as discussed above, the evidence indicates that the Veteran does not have any limitation of motion or weakness.  Moreover, pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell, 25 Vet. App. at 32.

In arriving at this decision, the Board has considered the lay evidence of record, to include the Veteran's reports during VA examinations and his lay statements, in deciding this case.  The Veteran is competent to report as to the symptoms he experiences, such as pain, and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board finds that such lay evidence is outweighed by the objective examinations and testing provided by medical professionals with training and expertise.

Accordingly, the Board finds that a 20 percent disability rating, but no higher, is warranted throughout the appeal period as to the calcaneal bursitis of the right heel with calcaneal spur.  38 U.S.C.A. § 5107(b) (West 2014).

In addition, the Board finds that the Veteran's calcaneal bursitis of the right heel does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the right heel disability is rendered inadequate.  A comparison between the severity of the Veteran's calcaneal bursitis of the right heel symptomatology and the established criteria shows that the rating criteria reasonably describe the Veteran's disability level.  Thus, the Veteran's current schedular rating under DC 5284 is adequate to fully compensate him for his disability on appeal, and referral for extraschedular consideration is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

Additionally, a request for a total disability rating based on individual unemployability (TDIU) whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  Here, review of the VA claims file demonstrates that the Veteran has not indicated, nor does the evidence suggest, that he is unable to seek or maintain employment as a result of his calcaneal bursitis of the right heel with calcaneal spur.  Therefore, the Board finds that a claim for TDIU has not been raised.


ORDER

Entitlement to a disability rating of 20 percent, but no higher, is granted for calcaneal bursitis of the right heel with calcaneal spur.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the remaining issues on appeal--entitlement to service connection for calcaneal bursitis of the left heel, a left hip disability, right inguinal hernia, sleep disturbance to include sleep apnea, and an acquired psychiatric disorder to include PTSD--must be remanded for further development.

With respect to the claimed calcaneal bursitis of the left heel, the Veteran asserts that this disability developed during his military service.  See, e.g. the notice of disagreement (NOD) dated April 2008.  A diagnosis of calcaneal bursitis of the left heel was confirmed in an October 2007 VA examination.  Moreover, the Veteran has submitted a March 2005 statement from Mr. R.B., who served in the military with the Veteran from 1989 through 2000.  Mr. R.B. asserted that he was aware of the Veteran's in-service foot pain, which may have been aggravated by the long hours of standing, lifting heavy objects, and walking on a metal floor in a military mobile kitchen.  See the statement of Mr. R.B. dated March 2005.  As the Veteran has not been afforded a VA medical opinion in order to address this claim, the issue should be remanded so that this may be accomplished.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2015) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

As to the claimed left hip disability, it is undisputed that the Veteran fell and injured his left hip while on a period of inactive duty for training in October 1984.  See the service treatment records dated October 1984 and the Statement of Medical Examination and Duty Status dated September 1985.  He was afforded a VA examination in January 2015 at which time the examiner indicated that that he did not review the Veteran's claims file; rather, he only reviewed the Veteran's VA treatment records.  The examiner stated that the Veteran reported left hip pain.  Although x-ray of the left hip was normal, physical examination of the hip revealed less movement than normal in the left hip, as well as decreased strength and muscle atrophy.  The examiner then concluded that the Veteran's claimed left hip disability "was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner explained, "in 1985 [Veteran] hurt his left hip in fall and it was diagnosed as a left hip strain.  This examiner would have to speculate that the current condition near the left hip is actually the left hip or if it is it is noted that the original injury in 1985 was healed and never treated again and there is no evidence now radiologically and physically that the present condition is related to the service injury."  Accordingly, the examiner's opinion is speculative as to both a current diagnosis and nexus of the claimed left hip disability; the issue must therefore be remanded in order to clarify the outstanding questions of diagnosis and nexus.

With regard to the claimed right inguinal hernia, the Veteran asserts that this disability was incurred during his active duty service.  To this end, it is undisputed that he is currently diagnosed with right direct inguinal hernia and lipoma of the cord.  See the VA treatment record dated April 2008.  Moreover, although an inguinal hernia was not documented in the Veteran's STRs, the Board notes that the Veteran is competent to report observable symptoms for the purposes of this remand.  As the Veteran has not been afforded a VA medical examination to address this claim, the issue should be remanded so that this may be accomplished.

As to the claimed sleep disturbance, VA treatment records dated in May 2008 document the Veteran's contentions that he suffers from "chronic delayed phase sleep disorder due to persistent graveyard shiftwork during his employment history."  In contrast, VA treatment records dated in July 2012 indicate that the Veteran suffers from sleep disturbances as a symptom of diagnosed PTSD.  However, the Veteran argues that he experiences sleep disturbance, to include sleep apnea, which was incurred in his military service.  For the purposes of this remand, the Board notes that the Veteran is competent to report observable symptoms.  Crucially, the Veteran has not been afforded a VA examination to address this claim.  As such, this matter presents certain medical questions concerning diagnosis and nexus, which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified physician.  See Charles, supra.  Upon remand, the Veteran should therefore be afforded a VA examination to address the outstanding questions of diagnosis and nexus pertaining to the pending claim.

With respect to the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD, the Veteran has asserted multiple in-service traumas including experiencing military sexual trauma while stationed in Germany in 1976 and witnessing the accidental decapitation of a fellow soldier at Fort Hood in January 1991.  See, e.g., the Veteran's stressor statements dated October 2014 and the Report of General Information dated October 2014.  Initially, the Board notes that the RO did not attempt to verify the January 1991 in-service accident in which a service member was decapitated while repairing an automobile at Foot Hood.  Accordingly, appropriate inquiry should be pursued in order to develop the Veteran's claimed in-service stressor.  See Gagne v. McDonald, No. 14-0334 (U.S. Vet. App. October 19, 2015).

The Veteran was afforded a VA examination in January 2014 at which time the examiner reported that the Veteran had been diagnosed with PTSD by various treatment providers.  The examiner then stated, "[a]ccording to the Veteran, he has experienced the symptoms of posttraumatic stress disorder (including depressive-like symptoms that are a feature/component of PTSD) since 1977, a year after his reported sexual assault (in 1976)."  The examiner then indicated that the Veteran's PTSD was not at least as likely as not due to his service-connected right heel disability.  However, aside from noting the Veteran's self-report of PTSD symptoms, the examiner failed to render a nexus opinion as to whether it is at least as likely as not that the Veteran's diagnosed PTSD was incurred in or aggravated by the claimed in-service stressors, to include the claimed military sexual trauma.

Accordingly, the Board concludes that a new VA examination is necessary to address whether the Veteran suffers from a psychiatric disability to include PTSD, which is due to the claimed in-service stressors.  See Charles, supra; see also 38 C.F.R. § 3.159(c)(4) (2015).  A remand for a new VA examination should therefore be accomplished in order to address this outstanding question with respect to the Veteran's claimed psychiatric disorder to include PTSD.

Upon remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in VA treatment records since November 2014.  All such available documents should be associated with the claims file.

2. Conduct all necessary research, including contacting the JSRRC, to determine whether a serviceman was killed at Fort Hood in January 1991 in an area where the Veteran would have been present.  The RO/AMC must make as many requests as necessary.  Associate all obtained evidence with the claims file, including any negative responses and documentation of all efforts to complete the research.

3. VBA should also arrange for a physician to review the Veteran's VA claims file, including a copy of this remand and to provide an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed calcaneal bursitis of the left heel had its clinical onset during the Veteran's active duty or is otherwise related to such service.
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

The absence of evidence of treatment for the claimed disability, in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

4. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed left hip disability, right inguinal hernia, and sleep disturbance to include sleep apnea.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should elicit from the Veteran a detailed account of any instances of in-service and post-military left hip, right inguinal hernia, and sleep disturbance symptomatology.

(a).  The examiner should either diagnose or rule out a disability of the left hip.

i. As to any diagnosed left hip disability, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the disability is etiologically related to the Veteran's October 1984 in-service left hip injury.

ii. If the answer to the first question is in the negative, the examiner should then provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any diagnosed left hip disability is etiologically related to any subsequent period of active duty, active duty for training, or inactive duty for training.

(b).  The examiner should either diagnose or rule out a chronic sleep disturbance to include sleep apnea.  If the examiner diagnoses the Veteran with a sleep disturbance to include sleep apnea, he/she should then opine as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed disability had its clinical onset in service or is otherwise related to a disease or injury incurred in service.

(c).  The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed right inguinal hernia had its clinical onset during the Veteran's active duty or is otherwise related to a disease or injury incurred in service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

The absence of evidence of treatment for a claimed disability, in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

5. Arrange for the Veteran to be scheduled for a VA psychiatric examination to determine the existence, nature and etiology of any current chronic psychiatric disorder to include PTSD.  The claims file must be made available to the examiner for review.  After examination and review of the claims file, the examiner should address the following:

(a)  The examiner should indicate whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's currently diagnosed PTSD is due to an in-service stressor that has been corroborated by the evidence of record or an inservice assault.

With regard to the veteran's claimed inservice physical assault, the examiner should indicate whether any behavioral changes that occurred at or close in time to the alleged stressor incidents could possibly indicate the occurrence of one or more of the alleged in-service stressors.  The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

A multiaxial evaluation based on DSM-IV diagnostic criteria should be done.  If a diagnosis of PTSD is deemed appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether it is at least as likely as not that there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  The examiner is requested to provide detailed medical analysis and interpretation of the diagnoses found present on examination in light of all the evidence of record for the purpose of addressing whether any behavioral changes that occurred at or close in time to the alleged stressor incidents suggest the occurrence of one or more of the alleged in-service stressors.

(b)  The VA examiner should also render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any currently diagnosed acquired psychiatric disorder other than PTSD had its(their) clinical onset in service or is(are) otherwise related to a disease or injury incurred in service.  In answering this question, the examiner should address the Veteran's competent reports regarding the frequency and severity of his psychiatric symptoms since service.

(c)  The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any currently diagnosed acquired psychiatric disorder other than PTSD was caused or aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected disabilities, to include his calcaneal bursitis of the right heel.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

6. Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


